795 So. 2d 101 (2001)
Michael W. MOORE, Secretary Florida Department of Corrections, Petitioner,
v.
Samuel WILSON (DC# 190180), Respondent.
No. 3D00-3596.
District Court of Appeal of Florida, Third District.
March 14, 2001.
Terri Leon-Benner (Tallahassee), Assistant General Counsel, for petitioner.
Levine & Finger and Jay L. Levine, Miami, for respondent.
Before SCHWARTZ, C.J., and GERSTEN and LEVY, JJ.
SCHWARTZ, Chief Judge.
As the respondent has agreed by confessing error, the trial court order under review, which ordered the Department of Corrections to administer particular medical treatment to a confined prisoner, is quashed for lack of jurisdiction. See Moore v. Peavey, 729 So. 2d 494, 495 (Fla. 5th DCA 1999)("The authority of the criminal court to issue orders concerning the conditions and treatment of incarcerated inmates ceases when DOC receives the inmate into custody...."); Singletary v. Acosta, 659 So. 2d 449, 450 (Fla. 3d DCA 1995)(trial court "wholly lacks authority to regulate the treatment and placement of a sentenced defendant in the prison system"); see also Singletary v. Duggins, 724 So. 2d 1234 (Fla. 3d DCA 1999).
Certiorari granted.